                   Case 1:02-cr-00661-RMB Document 60 Filed 09/15/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                    02 CR. 661 (RMB
                 -against
                                                                                    ORDE
     FREDERICK BROWNE
                                Defendant
     -------------------------------------------------------------


                 The supervised release hearing previously scheduled for Monday, September 20, 2021 at
     10:30 AM is hereby rescheduled to Wednesday, October 13, 2021 at 12:00 PM

                 In light of the continuing COVID-19 pandemic, the proceeding is being held
     telephonically pursuant to the CARES Act and applicable implementing court procedures
                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0661


     Dated: September 15, 2021
            New York, NY



                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                   ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     X

                                                                          R

                                                                               .

                                                                                      )

                                                                                           .

